Case 6:19-cv-01633-WWB-LRH Document 60 Filed 05/18/20 Page 1 of 5 PageID 714



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


SUSAN CALLAGHAN,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-1633-Orl-78LRH

TRAVELERS COMMERCIAL
INSURANCE COMPANY,

                    Defendant.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Motion for Remand (Doc. 11),

Defendant’s Response (Doc. 21), and Plaintiffs’ Reply (Doc. 26). For the reasons stated

herein, the Motion will be granted.

I.    BACKGROUND

      Plaintiff filed this putative class action in the Circuit Court of the Ninth Judicial

Circuit in and for Orange County, Florida on July 22, 2019, alleging that Defendant

improperly assessed the value of totaled vehicles by using an appraisal system that

violated section 626.9743(5) of the Florida Statutes and its Policy with Plaintiff. (See

generally Doc. 1-3). In the Complaint, Plaintiff seeks declaratory judgment as well as

dealer fees, title and license fees, and the salvage value of the total loss vehicles on

behalf of herself and the putative class members. (Id. at 21–26). Defendant removed the

case to this Court under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), on

August 22, 2019. (Doc. 1 at 1). Thereafter, Plaintiff filed the Motion for Remand arguing
Case 6:19-cv-01633-WWB-LRH Document 60 Filed 05/18/20 Page 2 of 5 PageID 715



that Defendant has not established by a preponderance of the evidence that $5,000,000

is in controversy. (Doc. 11 at 2).

II.    LEGAL STANDARD

       “[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed . . . to the district court of the United

States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a). A district court has original jurisdiction in any case “in which the matter

in controversy exceeds the sum or value of $5,000,000” and “any member of a class of

plaintiffs is a citizen of a State different from any defendant.” Id. § 1332(d)(2)(A). “CAFA’s

provisions should be read broadly, with a strong preference that interstate class actions

should be heard in a federal court if properly removed by any defendant.” Dart Cherokee

Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014) (quotation omitted).

III.   DISCUSSION

       The issue before this Court is whether Defendant has met its burden of showing

that the jurisdictional minimum of $5 million under CAFA is at issue in this case. It is

undisputed that Defendant has met the other prongs under CAFA. Plaintiff argues that

Defendant cannot meet the jurisdictional threshold amount because: (1) Defendant is

speculating and overestimating the value of the declaratory relief, and (2) Defendant

cannot include attorney’s fees through trial to satisfy the jurisdictional threshold amount.

       In the Complaint, Plaintiff alleges that Defendant’s use of the CCC One Market

Value System (“CCC System”) violates applicable Florida law and its Policy. (See Doc.

1-3 at 2). In addition to monetary damages, Plaintiff seeks a declaration that Defendant’s

use of the CCC System was unlawful. There is no dispute among the parties that the




                                              2
Case 6:19-cv-01633-WWB-LRH Document 60 Filed 05/18/20 Page 3 of 5 PageID 716



monetary sums requested in the Complaint amount to roughly $2 million in the aggregate.

Rather, the parties dispute the monetary value of the requested declaratory judgment.

       “For amount in controversy purposes, the value of injunctive or declaratory relief is

the ‘value of the object of the litigation’ measured from the plaintiff’s perspective.”

Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000) (quoting Ericsson

GE Mobile Commc’ns, Inc. v. Motorola Commc’ns & Elecs., Inc., 120 F.3d 216, 218–20

(11th Cir. 1997)). Stated another way, “the value of the requested injunctive relief is the

monetary value of the benefit that would flow to the plaintiff if the injunction were granted.”

Id. (quotation omitted). At the outset, Defendant’s attempt to argue that the full $8 million

paid on the claims of the putative class members is at issue is without merit. Plaintiff is

alleging that Defendant underpaid on the claims and that some or most members of the

putative class are entitled to an additional sum. Accordingly, the value to Plaintiff—as

opposed to Defendant—is the difference between what was paid and what was owed had

the law not been violated, not sums already paid.

       Alternatively, Defendant offers a number of valuations for the additional sums that

could be paid if it was determined that use of the CCC System was unlawful. Plaintiff

argues that any valuation attempt would be too speculative because it is unclear how

such recovery would be calculated and how much each member could recover, if he or

she could recover at all. This Court agrees. Defendant has failed to state how such sums

would be recalculated in accordance with acceptable methods or to account for the

probability that a number of class members will not be entitled to any recovery at all.

Instead, Defendant attempts to offer a blanket calculation based on the highest possible

award Plaintiff could receive, without any explanation of the reason it can use that method




                                              3
Case 6:19-cv-01633-WWB-LRH Document 60 Filed 05/18/20 Page 4 of 5 PageID 717



to recalculate the sum due to Plaintiff or why such sums are reflective of all or a substantial

portion of the class members.

       “[T]he typicality element of a class action, by itself, does not allow us to infer that

the amounts of the named plaintiffs’ claims are similar to those of other class members.”

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 769 (11th Cir. 2010) (citation omitted).

Rather, it was incumbent on Defendant to prove that “the claims are factually, not just

legally, similar.” Id.; see also Lowery v. Ala. Power Co., 483 F.3d at 1184, 1220 (11th Cir.

2007) (holding that the defendant could not rely on the allegations of the complaint alone

to satisfy the jurisdictional threshold without providing any evidence on the value of the

individual claims). Here, Defendant has only offered various calculations based off facts

specific to the named Plaintiff without offering any evidence that such calculations would

be representative of the putative class members or an appropriate means for calculating

damages in accordance with Florida law. Stated differently, Defendant asks this Court to

engage in substantial speculation as to the entitlement of each member of the potential

class to damages and the value of those damages without any evidence to support its

numbers. See McLawhorn v. GEICO Indem. Co., No. 8:17-cv-156-T-33AEP, 2017 WL

1277744, at *4 (M.D. Fla. Apr. 6, 2017) (“[T]he value of the declaration sought on behalf

of all class members is far more abstract and speculative than the mathematical

calculations propounded by [the defendant]. The particular circumstances of each class

member will determine what further relief they might seek and whether they are entitled

to further relief at all.”); but cf. S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312,

1317–18 & n.3 (11th Cir. 2014) (holding that the defendant had met its burden where it

was “able to identify a specific number of bills that would be affected by the declaratory




                                               4
Case 6:19-cv-01633-WWB-LRH Document 60 Filed 05/18/20 Page 5 of 5 PageID 718



relief sought, as well as a concrete monetary value that the plaintiffs may be eligible to

recover if they obtain relief”). Therefore, Defendant has not met its burden of showing the

value of declaratory relief by preponderance of the evidence. 1

IV.    CONCLUSION

       As Defendant has not presented enough evidence that the amount in controversy

exceeds $5 million by a preponderance of the evidence, it is hereby ORDERED and

ADJUDGED as follows:

           1. Plaintiff’s Motion for Remand (Doc. 11) is GRANTED.

           2. This case is REMANDED to the Circuit Court of the Ninth Judicial Circuit in

              and for Orange County, Florida, Case No. 2019-CA-008927-O.

           3. The Clerk is directed to terminate all pending motions and close this case.

       DONE AND ORDERED in Orlando, Florida on May 18, 2020.




Copies furnished to:

Counsel of Record
Clerk of the Court of the Ninth Judicial Circuit in and for Orange County, Florida



       1
        Having determined that Defendant did not meet its burden of showing the value
of declaratory judgment, the Court need not reach the issue of attorneys’ fees. Even
assuming the value of the declaratory judgment to be somewhere between Plaintiff’s
alleged $435,183.00 and Defendant’s $2,080,000.00, Defendant has not offered
evidence that a sufficient amount in attorneys’ fees would be at issue to push this case
past the $5 million mark necessary for jurisdiction.



                                            5
